DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 15/734,045 filed 01 December 2020. Claims 11-22 pending. Claims 1-10 canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 01 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No 2007/0089962 to Enstrom in view of US .
Claim 11:
Regarding claim 11, Enstrom discloses:
A drive train unit for a hybrid vehicle (i.e., [0003] discloses it can be used in with motor or engine, further, 2 is an engine and 22 is motor), comprising: an input shaft (i.e., 13); an output shaft (i.e., one of 4 and 5); an electric machine (i.e., 22) comprising a rotor (i.e., 21); a clutch (i.e., 7 and 8); and an actuating unit operatively connected to the clutch (i.e., 27 and 37 actuate the clutches with pistons), the actuating unit comprising: an actuator (i.e., at least pistons set forth as 27). 
Enstrom does not explicitly disclose:
an input shaft arranged for rotationally fixed attachment to an output of a transmission
Meixner discloses:
an input shaft arranged for rotationally fixed attachment to an output of a transmission (i.e., 16 is fixed to 20, which is the output of transmission 14)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the design of Meixner in the system of Enstrom for the benefit of creating a hybrid system. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse,
Enstrom further does not explicitly disclose:
an actuating bearing, displaceable by the actuator.
Hoffmann teaches:
an actuating bearing, displaceable by a actuator (i.e., 46 is an actuating bearing that is displaceable by the piston 44 that is fluidly actuated via 62).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the actuating bearing of Hoffmann in the system of Enstrom for the benefit of a more robust system. The use of a thrust bearing allows for components to rotate relative to each other, while enabling clutch engagement.
Claim 12:
Regarding claim 12, Enstrom discloses:
Wherein: the clutch is a separating clutch operatively inserted between the rotor and the input shaft; or the clutch is a friction clutch operatively inserted between the input shaft and the output shaft (i.e., clutches 7 and 8 are friction clutches that are between the input and output).
Claim 21:
Regarding claim 21, the Enstrom/Meixner/Hoffmann combination further discloses:
A transmission unit for a hybrid vehicle, comprising: the drive train unit of claim 11 (i.e., at least Fig. 2 of Enstrom); and the transmission connected to the input shaft (i.e., see rejection of claim 1 for rationale regarding elements 16 and 14 of Meixner).
Examiner’s Note:
The same obvious rationale under claim 1 applies here, thus there is no need for an additional obvious rationale. 
Claim 22:
Regarding claim 22, the Enstrom/Meixner/Hoffmann combination further discloses:
A drive train for a hybrid vehicle, comprising: the transmission unit of claim 21; and a differential gear coupled to the output shaft in a rotationally fixed manner (i.e., 44 of Meixner can be fixed to a differential).
It would have been obvious to one having ordinary skill in the art at the time of filing to further use the fixing of the drive train output to a differential of Meixner in the combination of Enstrom/Meixner/Hoffmann for the benefit of driving the vehicle. A differential is a known way of transmitting power from a drive train to wheels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Enstrom in view of Meixner, further in view of Hoffmann, and further in view of US Patent Publication 2016/0311309 to Venturi.
Claim 13:
Regarding claim 13, the Enstrom/Meixner/Hoffmann combination discloses the limitations above, but does not explicitly disclose:
Wherein: the actuator is a lever actuator; or the actuator is a hinge actuator.
Venturi discloses:
a lever actuator for clutches (i.e., 60 or 62 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the lever actuator system of Venturi in the Enstrom/Meixner/Hoffmann combination for the benefit of a more robust system. A lever allows for the actuation system to be remote from the clutch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Enstrom in view of Meixner, further in view of Hoffmann, and further in view of US Patent Publication 2011/0114436 to Noehl et al. (hereinafter referred to as Noehl).
Claim 14:
Regarding claim 14, the Enstrom/Meixner/Hoffmann combination discloses the limitations above, but does not explicitly disclose:
Wherein the clutch is a self-intensifying clutch.
Noehl teaches 
a self-intensifying clutch (i.e., 3 and 4)
It would have been obvious to one having ordinary skill in the art at the time of filing to use the lever actuator system of Noehl in the Enstrom/Meixner/Hoffmann combination for the benefit of a more robust system. A self-intensifying clutch maintains engagement and prevents clutch failure in the instance of actuator failure.

Allowable Subject Matter
Claims 15-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2018/0313411 teaches a hybrid drive system with at least two clutches and an electric motor. However, the reference fails to teach or render obvious all the limitations of claim 11.
2018/0244145 teaches a hybrid drive with at least two clutches, an electric motor, and thrust bearings for self-intensifying clutches. However, the reference fails to teach or render obvious all the limitations of claim 11.
2017/0050506 teaches a hybrid drive with at least one clutch, an electric motor, and thrust bearings. However, the reference fails to teach or render obvious all the limitations of claim 11.
2015/0083546 teaches a hybrid drive with at least one clutch, an electric motor, and thrust bearings. However, the reference fails to teach or render obvious all the limitations of claim 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659